DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 25-37 are allowed.
The following is an examiner’s statement for reasons for allowance:

Regarding claim 25, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
for each of the measurement data, determining a deviation of a respective measured value from a predefined value;
determining a plurality of relevant positions at which the respective deviation exceeds a predefined threshold value; and
	in a subsequent operating phase, the sensor moving among the plurality of relevant
positions to collect measurement data with respect to the at least one process variable,
taken in combination with the other limitations of claim 25. 
Hammer discloses a method for a spatially resolved determination of at least one physical or chemical process variable of a flowable medium arranged in a container in an automation system, with method including providing a system for the spatially resolved determination of the at least one physical or chemical process variable, with the system including a sensor that is movable in the medium and/or in the container, wherein the sensor is configured to collect measurement data with respect to the at least one process variable (Hammer, e.g., see figs. 1-2 as it relates to an automated sensor system for .  Hammer discloses that the system includes a position determination unit configured to supply a current position of the sensor relative to the medium and/or to the container (Hammer, e.g., see fig. 3, controller (69) and para. [0067] relating to electric circuit (64) comprising a controller (69) as a means for controlling the position of the sensor module (22) within the reservoir (40)). Hammer discloses that the system includes a data transmission unit configured to collect from the sensor the current position of the sensor and the corresponding measurement data and/or to communicate the current position and the corresponding measurement data to an external control unit and/or display unit (Hammer, e.g., see fig. 3, transceiver (72) and para. [0067] as it relates to transceiver (72) including an antenna (73) for transmitting data received from sensors (66) of sensor module (22) which is then communicated to a remote location.  See also para. [0034] relating to the data collected to include position and para. [0024] disclosing the collected measurement data).  Hammer discloses that the system includes during a commissioning phase of the automation system, the sensor collecting measurement data with respect to the at least one process variable at a plurality of positions within the container and the medium (Hammer, e.g., see para. [0047] relating to an initialization phase of the automated system, wherein the sensor collects reference parameters and subsequently collects output from the sensors positioned in a plurality of positions within the tank (10)).  Hammer taken alone or in combination with the other prior art of record, as considered and understood by the examiner, does not teach or fairly suggest, in combination with the other limitations of claim 25: for each of the measurement data, determining a deviation of a respective measured value from a predefined value, determining a plurality of relevant positions at which the respective deviation exceeds a predefined threshold value and in a subsequent operating phase, the sensor moving among the plurality of relevant positions to collect measurement data with respect to the at least one process variable.


	Claim 26 is allowed for reasons analogous to those set forth above in connection with claim 25.  Claims 27-28 and 34-37 are allowed by virtue of their dependence from claim 26.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Comment
The 35 U.S.C. 112(b) claim rejections presented in the prior office action have been withdrawn in 
view of applicant’s claim amendments and remarks.
The claim objections presented in the prior office action have been withdrawn in view of 
applicant’s claim amendments and remarks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863